               Case 19-00597-hb                           Doc 3      Filed 01/31/19 Entered 01/31/19 16:11:55                      Desc Main
                                                                     Document      Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1               Pamela Henry Cruell                                                                            Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$360.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-00597-hb                           Doc 3      Filed 01/31/19 Entered 01/31/19 16:11:55                        Desc Main
                                                                     Document      Page 2 of 10
 Debtor                Pamela Henry Cruell                                                        Case number

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                        Collateral
 SC Help                                                                 11 Miami Avenue Piedmont, SC 29673.
Insert additional claims as needed.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

 Name of Creditor              Collateral                                               Estimated amount of        Interest rate on Monthly payment on
                                                                                        arrearage                  arrearage        arrearage
                                                                                                                   (if applicable)
 Wells Fargo
 Hm Mortgag                    11 Miami Avenue Piedmont, SC 29673.                                $5,700.00                0.00%                              $95.00
                                                                                        Includes amounts                               (or more)
                                                                                        accrued through the
                                                                                        February 2019
                                                                                        Payment

District of South Carolina
Effective December 1, 2017                                                     Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-00597-hb                           Doc 3       Filed 01/31/19 Entered 01/31/19 16:11:55                        Desc Main
                                                                      Document      Page 3 of 10
 Debtor                Pamela Henry Cruell                                                             Case number




3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of Creditor                    Collateral                                    Estimated amount of claim Interest rate       Estimated monthly payment
                                                                                                                                 to creditor

 Title Max                           2008 Dodge Nitro.                                         $4,361.00             6.00%                                     $85.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of creditor and                Estimated                Total of all           Applicable Exemption Value of         Amount of lien not Amount of
 description of                      amount of lien           senior/unavoidable     and Code Section     debtor's         avoided (to be paid lien avoided
 property securing lien                                       liens                                       interest in      in 3.2 above)
                                                                                                          property


 1st Franklin
 Financial                                                                                        3,410.00
 Household goods                                                                         S.C. Code Ann. §
 and furnishings.                    $594.00                                 $0.00          15-41-30(A)(3)     $3,410.00                 $0.00                  100%

 Republic Finance                                                                                 3,410.00
 Household goods                                                                         S.C. Code Ann. §
 and furnishings.                    $3,576.00                            $594.00           15-41-30(A)(3)     $3,410.00                 $0.00                  100%



District of South Carolina
Effective December 1, 2017                                                           Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-00597-hb                           Doc 3      Filed 01/31/19 Entered 01/31/19 16:11:55                     Desc Main
                                                                     Document      Page 4 of 10
 Debtor                Pamela Henry Cruell                                                           Case number


 World Finance
 Corporat                                                                                      3,410.00
 Household goods                                                                      S.C. Code Ann. §
 and furnishings.                    $4,246.00                         $4,170.00         15-41-30(A)(3)      $3,410.00               $0.00                  100%

 Quick Credit/smc                                                                              3,410.00
 Household goods                                                                      S.C. Code Ann. §
 and furnishings.                    $857.00                           $8,416.00         15-41-30(A)(3)      $3,410.00               $0.00                  100%

 Credit Central                                                                                3,410.00
 Household goods                                                                      S.C. Code Ann. §
 and furnishings.                    $2,970.00                         $9,273.00         15-41-30(A)(3)      $3,410.00               $0.00                  100%

 Regional Finance                                                                              3,410.00
 Household goods                                                                      S.C. Code Ann. §
 and furnishings.                    $2,845.00                        $12,243.00         15-41-30(A)(3)      $3,410.00               $0.00                  100%

 Midland Funding,
 LLC                                                                                         54,875.00
 11 Miami Avenue                                                                      S.C. Code Ann. §
 Piedmont, SC 29673. $1,598.50                                        $56,541.50      15-41-30(A)(1)(a)    $89,900.00                $0.00                  100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable             Non-exempt equity Estimated lien         Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and          (Debtor's equity                         lien not   avoided
 description           debtor's              multiplied by   Code Section           less exemption)                          avoided(to
 of property           property less         debtor’s                                                                        be paid in
 securing lien         senior/unavoi         proportional                                                                    3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining

District of South Carolina
Effective December 1, 2017                                                         Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-00597-hb                           Doc 3      Filed 01/31/19 Entered 01/31/19 16:11:55                          Desc Main
                                                                     Document      Page 5 of 10
 Debtor                Pamela Henry Cruell                                                           Case number

                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
                  The debtor proposes payment of 100% of claims.
                  The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-00597-hb                           Doc 3      Filed 01/31/19 Entered 01/31/19 16:11:55                      Desc Main
                                                                     Document      Page 6 of 10
 Debtor                Pamela Henry Cruell                                                           Case number

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor              Description of leased                 Current installment           Estimated amount of          Estimated monthly
                               property or executory                 payment                       arrearage through month      payment on arrearage to be
                               contract                                                            of filing or conversion      disbursed by the trustee
 Rent N Roll                   2008 Dodge Nitro.                              $104.00/month                             $0.00                        $0.00

                                                                                                                                (or more)

Insert additional claims as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 8.1(a) Reservation of Rights: Confirmation of this plan does not bar a party in interest from any actions discovered from the
 documentation, or lack thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future
 claims, rights or cause of action the debtor may have, regarding any issues not specifically addressed or determined by the
 plan, against any creditor or other party in interest including, but not limited to, violations of applicable consumer
 protections codes and actions under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X      /s/ Pamela Henry Cruell                                                    X
        Pamela Henry Cruell                                                            Signature of Debtor 2
        Signature of Debtor 1

        Executed on           January 31, 2019                                         Executed on


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-00597-hb                           Doc 3      Filed 01/31/19 Entered 01/31/19 16:11:55          Desc Main
                                                                     Document      Page 7 of 10
 Debtor                Pamela Henry Cruell                                                      Case number

 X     /s/ Christopher M Edwards                                               Date   January 31, 2019
       Christopher M Edwards 9193
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                      Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
              Case 19-00597-hb                       Doc 3           Filed 01/31/19 Entered 01/31/19 16:11:55       Desc Main
                                                                     Document      Page 8 of 10

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Pamela Henry Cruell                                                                     Case No.
                                                                                  Debtor(s)         Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on January 31, 2019, a copy of Chapter 13 Plan was served electronically or by regular United
States mail to all interested parties, the Trustee and all creditors listed below.

 1st Franklin Financial
 135 E Tugalo Street
 Toccoa, GA 30577
 Amex
 P.o. Box 981537
 El Paso, TX 79998
 Axcssfn/cngo
 7755 Montgomery Rd Ste 4
 Cincinnati, OH 45236
 Capital One Bank Usa N
 Po Box 30281
 Salt Lake City, UT 84130
 Cbe Group
 1309 Technology Pkwy
 Cedar Falls, IA 50613
 Comenitybank/ny&co
 Po Box 182789
 Columbus, OH 43218
 Credit Central
 5284-F Calhoun Memorial Hwy
 Easley, SC 29640
 Enhanced Recovery Co L
 Po Box 57547
 Jacksonville, FL 32241
 Greenville County Clerk of Court
 301 University Ridge
 P.O. Box 757
 Greenville, SC 29602
 Internal Revenue Service
 Centralized Insolvency Operation
 PO Box 7346
 Philadelphia, PA 19101
 Jason Wyman
 PO Box 100200
 Columbia, SC 29202
 Jh Portfolio Debt Equi
 5757 Phantom Drive
 Hazelwood, MO 63042
 Merrick Bank Corp
 Po Box 9201
 Old Bethpage, NY 11804
 Midland Funding, LLC
 c/o Wesley Evander Boyd
 220 North Main Street
 Suite 500
 Greenville, SC 29601
 Nc Financial
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
              Case 19-00597-hb                       Doc 3           Filed 01/31/19 Entered 01/31/19 16:11:55   Desc Main
                                                                     Document      Page 9 of 10
 175 W Jackson Blvd
 Chicago, IL 60604
 Portfolio Recov Assoc
 120 Corporate Blvd Ste 100
 Norfolk, VA 23502
 Quick Credit/smc
 150 Executive Center Drive
 Greenville, SC 29615
 Red Pine Lending
 051 Sand Lake Rd
 Crandon WI 54520-0000
 Regional Finance
 3405 White Horse Road
 Suite C
 Greenville, SC 29611
 Rent N Roll
 3141 N. Pleasantburg Drive
 Greenville, SC 29609
 Rent N Roll
 3141 N. Pleasantburg Drive
 Greenville, SC 29609
 Repubic Finance
 2400 N Pleasantburg Dr S
 Greenville, SC 29609
 Repubic Finance
 2400 N Pleasantburg Dr S
 Greenville, SC 29609
 Repubic Finance
 2400 N Pleasantburg Dr S
 Greenville, SC 29609
 Revmd Partners Llc
 1111 Pasquinelli Dr.
 Westmont, IL 60559
 Revmd Partners Llc
 1111 Pasquinelli Dr.
 Westmont, IL 60559
 Q Credit
 P.O. Box 1149
 Mission SD 57555-0000
 SC Help
 300 Outlet Pointe Blvd
 Columbia, SC 29210
 Syncb/sams Club
 Po Box 965005
 Orlando, FL 32896
 Syncb/walmart
 Po Box 965024
 Orlando, FL 32896
 Title Max
 3120 White Horse Road
 Greenville, SC 29611
 Wells Fargo Hm Mortgag
 8480 Stagecoach Cir
 Frederick, MD 21701
 World Finance Corporat
 108 Frederick St
 Greenville, SC 29607



                                                                              /s/ Christopher M Edwards
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
              Case 19-00597-hb                       Doc 3           Filed 01/31/19 Entered 01/31/19 16:11:55      Desc Main
                                                                     Document      Page 10 of 10
                                                                              Christopher M Edwards 9193
                                                                              Moss & Associates, Attorneys, P.A.
                                                                              109 Laurens Road
                                                                              Bldg 4, Suite A
                                                                              Greenville, SC 29607
                                                                              (864)272-3413Fax:(864)272-3416




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
